BROWN, District Judge.
The steam propeller Chelsea, 138 feet long, bound up the East river in the ebb tide, after leaving her moorings at pier 29 at the lower side of the abutment of the Brooklyn Bridge and going out and rounding up river, came in collision with the bow of a car float on the starboard side of the tug Ferguson going down river, a little above the Brooklyn Bridge.
The evidence is somewhat conflicting, but I think the weight of proof is undoubtedly that the Ferguson at the time of the collision was considerably on the Brooklyn side of mid-river. The Ferguson was carrying proper lights, namely, two vertical white lights indicating a tow, as well as her own colored side lights, though it is possible that her green light may have been obscured. Neither the Ferguson nor her lights were seen until the Chelsea had rounded about directly up river on the Brooklyn side of mid-stream. The Chelsea then gave a signal of one whistle twice and then an alarm when very near. Her witnesses say that they heard no whistle from the Ferguson at any time.
The testimony on the part of the Ferguson leaves no doubt in my mind that the lights of the Chelsea were seen and that a signal of two whistles was given to the Gheslea before the latter’s signals and before she had rounded up river. No answer was received, and the two whistles were not repeated. To the Chelsea’s subsequent one whistle the Ferguson gave one; but the tug was already under a swing to port towards the Brooklyn shore under her own previous signal of two whistles and her starboarding in accordance therewith. The danger signals and reversing were too late to prevent collision.
I find both vessels in fault. The Chelsea for not having observed at least the vertical lights of the Ferguson much earlier, and for not having observed her signal of two whistles before the Chelsea’s own whistle. In my judgment these two omissions show the lack of a proper lookout and proper attention. Had these been observed the Chelsea ought to, and no doubt would, have given earlier signals to the Ferguson, and would otherwise have governed her own navigation so as to avoid collision.
The Ferguson on the other hand is to blame, first, for not keeping in the middle of the river as near as may be as required by statute, or upon the New York side of it under the regulations; and sec-*975untilv In having maneuvered lo go to the left under a signal of two whistles, contrary to tke regulation, without an assenting signal, instead of going to the right as required by the regulations; and thirdly in not repeating her signal on getting no answer while the danger was still threatening (the Chelsea’s two colored lights being’ still seen) and not repealing her signal at once and reversing, as required by the inland rales of navigation.
Decree for the libelant for half the damages and costs.